Citation Nr: 1807267	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for the left ring finger.

4.  Entitlement to a compensable initial evaluation for residuals of fracture of the right fifth metacarpal.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate the Veteran has a current diagnosis of a chronic skin disability.

2.  The most probative evidence of record establishes that the Veteran's left ring finger disability, currently diagnosed as osseous densities projecting off the distal ulnar aspect proximal phalanx left ring finger, is shown to be the result of an injury during active service.

3.  Throughout the initial rating period on appeal, the service-connected residuals of fracture of the right fifth metacarpal are manifested by symptoms including pain, stiffness, fatigue, shaking, and twitching, productive of limitation of motion.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for a left ring finger disability, currently diagnosed as osseous densities projecting off the distal ulnar aspect proximal phalanx left ring finger, are met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for a compensable initial rating for service-connected residuals of fracture of the right fifth metacarpal have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


A.  Service Connection for a Skin Disability

As set forth in his May 2017 testimony, the Veteran asserts that he has a skin disability that is related to his active service, including service in Vietnam.  Specifically, in his September 2013 notice of disagreement, the Veteran reported he had lipomas on his arms and stomach, and in May 2017 testimony, he reported, in part, that he experienced a rash during service which subsided but then manifested again after service in approximately 1975.  

Turning to the first element of service connection for a skin disability, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has not been diagnosed with a skin disability.  In this regard, the Veteran was afforded a skin diseases disability benefits questionnaire in July 2013.  The July 2013 VA examiner noted an in-service diagnosis of a self-limiting boil in 1968 but explicitly did not endorse a diagnosis of any current skin disability.  The July 2013 VA examiner found that the Veteran did have a documented boil of the left side of his neck in 1968, some 45 years ago, and the boil was a result of military service; however, the July 2013 examiner found the Veteran did not recall this condition and it did not affect him today.  While, as noted by the Veteran's representative in a May 2015 VA Form 646, Statement of Accredited Representative in Appealed Case, the July 2013 VA examiner did not address a January 1968 service treatment record concerning a diagnosis of an allergic rash; however, such does not change the July 2013 examiner's finding that the Veteran did not have a current skin disability.  In this regard, the July 2013 VA examiner found, in part, the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  Furthermore, the July 2013 examiner found, on current examination, Veteran's visible skin conditions for his total body area was none and the approximate total exposed body was also none.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).

The Board recognizes that August 1983 VA treatment records documented skin problems; however, such are not proximate to the current claim received in October 2012.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  

Also of record is an unsigned, undated skin disability benefits questionnaire, submitted by the Veteran and associated with the record in October 2012, which endorsed a diagnosis of eczema.  However, this disability benefits questionnaire lacks probative value as it was not signed by a physician and appears to have been filled out by the Veteran.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to a skin disability diagnosis in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses - that which is heard, felt, seen, smelled or tasted, such as whether he experienced skin problems, as described above.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as diagnosis of a skin disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this regard, the July 2013 examiner has medical training and knowledge and did not endorse a diagnosis of a skin disability, even with consideration of the entire evidence of record. 

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has a diagnosed skin disability.  As such, service connection for a skin disability is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement to service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In sum, the Veteran has not satisfied the necessary element of a present disability with respect to a skin disability, and thus, further discussion of the in-service injury or disease, or nexus, elements is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for a skin disability.

B.  Service connection for Left Ring Finger

The Veteran contends that service connection is warranted for residuals of a left ring finger injury.  Specifically, the Veteran asserted, including in May 2017 testimony, that he was involved in a motor vehicle accident in September 1967 while in service in which he injured his left hand. 

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosed left ring finger disability.  A July 2013 hand and finger conditions examiner endorsed a diagnosis of tiny separate osseous densities projecting off the distal ulnar aspect of the proximal phalanx of the left ring finger, and noted such likely represents remote tiny avulsion fractures.  Although during the May 2017 Board hearing, the Veteran's representative argued the Veteran's left hand disability encompassed the left hand generally, and fingers other than the ring finger, however, diagnoses related to such were not endorsed by the July 2013 examiner.  As noted above, the July 2013 examiner only endorsed a diagnosis with respect to the left ring finger, and in pertinent part, noted self-resolving trauma to the middle and small finger of the left hand with a diagnosis date of 1968.  Thus, as the Veteran's disability is best characterized as osseous densities projecting off the distal ulnar aspect of the proximal phalanx of the left ring finger, the issue before the Board becomes whether this disability is as a result of his active service.

With respect to the second element of a claim for service connection, medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, in May 2017 testimony, the Veteran reported he had been involved in a motor vehicle accident during service, which injured his left hand.  The Veteran's service treatment records are negative for complaints or clinical findings related to a motor vehicle accident, although a September 1967 service treatment record ruled out a fracture of the left hand which is suggestive of a complaint related to the left hand.  In this regard, another prior September 1967 service treatment record noted, in part, a laceration of a finger with swelling and stiffness of motion, and another September 1967 service treatment record noted, in part, that the Veteran hit his knuckle, although the specific finger or hand was not identified in either record.  The Veteran further testified that when he separated from service in April 1969 he did not report anything with respect to his left hand as he figured it was taken care of and he was not told he needed further care.  In this regard, the Veteran is competent to attest to the factual matters of which he has first-hand knowledge, such as a motor vehicle accident and related left hand problems.  See Layno, 6 Vet. App. at 469.  Thus, the Board finds Veteran's lay assertions of in-service events to be credible and the element of in-service disease or injury is met.

Furthermore, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between a current left ring finger disability and an in-service injury has been met.  In this regard, the July 2013 VA examiner found that, after review of the record, there was no documented evidence in the service treatment records of a left hand condition associated with military service; however, the Veteran's reported history correlated with the x-ray report indicating tiny separate osseous densities projecting off the distal ulnar aspect of the proximal phalanx of the left ring finger and likely represent old remote tiny avulsion fractures.  Thus, the July 2013 VA examiner opined a left hand condition, diagnosed as separate osseous densities projecting off the distal ulnar aspect of the proximal phalanx of the left ring finger, was at least as likely as not a result of the reported injury in military service, although the July 2013 examiner also noted no functional residuals were noted upon physical examination.  There is no contrary opinion of record.

Thus, based on the evidence of record and when resolving all reasonable doubt in the Veteran's favor, the Veteran has a left ring finger disability, currently diagnosed as osseous densities projecting off the distal ulnar aspect of the proximal phalanx of the left ring finger, as a result of an in-service injury, and the claim for service connection is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.  


C.  Evaluation for Right Fifth Metacarpal

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  

The Veteran disagrees with the initial evaluation assigned for his right fifth finger disability.  Specifically, in his September 2013 notice of disagreement, he reported, in part, that his hand shook uncontrollably, and in a December 2013 statement, he reported, in part, pain and stiffness.  In May 2017 testimony, the Veteran's representative argued the residuals of the Veteran's fracture of the right fifth metacarpal resulted in fatigue leading to twitching.  This disability is evaluated as noncompensable under Diagnostic Code 5230, for limitation of motion of the ring or little finger.  This code provides a noncompensable rating for any limitation of motion of either finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2017). 

After reviewing all of the evidence, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  The July 2013 hand and finger conditions disability benefits questionnaire, in part, diagnosed old healed fracture deformity of the right fifth metacarpal, and July 2013 imaging found no erosion or significant degenerative changes.  The July 2013 examiner found no limitation of motion or evidence of painful motion for any fingers or thumbs.  Under the applicable diagnostic criteria as noted above, limitation of motion of the little finger of either hand is noncompensable.  Id.  While the Veteran is not specifically reporting limitation of motion of the fifth metacarpal, he is alleging symptoms such as recurrent fatigue result in symptoms such as twitching.  Here, the rating criteria have specifically noted that functional loss manifested by limitation of motion of the little finger is noncompensable; accordingly, the Board finds that functional loss due to fatigue and other symptoms would not result in a compensable evaluation. 

Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating available under Diagnostic Code 5230.  In Sowers v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying Diagnostic Code.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  Because impairment of motion warrants a specified noncompensable rating under Diagnostic Code 5230, a compensable evaluation is not available under that diagnostic code due to the provisions of 38 C.F.R. § 4.59.  The applicable rating code for the Veteran's condition does not provide a compensable rating; and accordingly, the Board finds that a compensable rating is not warranted under the rating schedule. 

The July 2013 VA examiner did not endorse symptoms of less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  The Veteran's representative, during the May 2017 Board hearing, alleged the July 2013 examination was inadequate as such did not include repetitive testing, although, in fact, the July 2013 examiner found no additional limitation of motion for any fingers after repetitive testing.  During the July 2013 hand and finger conditions disability benefits questionnaire, the Veteran reported flare-ups with weather changes; however, the July 2013 examiner did not quantify such in terms of additional loss of range of motion in degrees.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Additionally, concerning the range of motion findings of the Veteran's residuals of his fracture of the right fifth metacarpal, the July 2013 disability benefit questionnaire does not include passive range of motion and does not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, as discussed above, the Veteran's condition is rated under Diagnostic Code 5230, and that additional testing to determine limitations due to painful motion, or flare-ups, are not required as 38 C.F.R. § 4.59 is not applicable to the rating code.  See Sowers, 27 Vet. App. at 478. 

Review of the schedular criteria also does not indicate another diagnostic code more analogous to the service-connected disability, and no medical examiner has suggested a level of impairment akin to amputation of the right little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  Even if the Veteran was evaluated under Diagnostic Code 5227 for unfavorable or favorable ankylosis of the ring or little finger (indicating an inability to functionally use the little finger) a noncompensable rating is the only available rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Thus, despite the limitations reported by the Veteran a compensable schedular rating is not warranted for the residuals of his fracture of the right fifth metacarpal.  

Neither the Veteran nor his representative raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

The Court has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the July 2013 VA examiner found, in part, that the Veteran's residuals of fracture of the right fifth metacarpal did not impact his ability to work nor has the Veteran asserted such.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

Thus, for the reasons discussed above, the Board finds that the Veteran is not entitled to a compensable initial evaluation for residuals of fracture of the right fifth metacarpal at any point during the appeal period.  In making this determination the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected residuals of fracture of the right fifth metacarpal met or nearly approximated the criteria for a higher rating.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating higher than or separate from that already assigned for residuals of fracture of the right fifth metacarpal, the doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for a left ring finger disability, currently diagnosed as osseous densities projecting off the distal ulnar aspect of the proximal phalanx of the left ring finger, is granted.

Entitlement to a compensable initial rating for residuals of fracture of the right fifth metacarpal is denied.


REMAND

While the Board regrets the delay, additional development is needed with respect to entitlement to service connection for hypertension.  Specifically, the record reflects the Veteran submitted a February 2012 hypertension disability benefits questionnaire which noted a diagnosis of hypertension.  In addition, in his September 2013 notice of disagreement, the Veteran in part, linked his hypertension to clearing land alongside roads during service in Vietnam.  In this regard, the Veteran's DD-214 reflects service with the United States Army Pacific (USARPAC) and that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal; however, the Veteran's DD Form 214 does not specifically indicate service in Vietnam.  Based on the facts of this case, the Board finds that additional efforts must be made to attempt to verify the Veteran's presence in Vietnam, specifically to request such information through the Personnel Information Exchange System, and if necessary, by obtaining the Veteran's service treatment records.

Furthermore, with respect to service connection for hypertension, the National Academy of Science's Institute of Medicine's Veterans and Agent Orange:  Update 2014, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; Veterans & Agent Orange:  Update 2014 (2016) at 907; see also Notice, 77 Fed. Reg. 47924 -47928 (2012).  Thus, if Vietnam service with presumed exposure to tactical herbicides is verified, a VA examination would be warranted.  See 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Submit a request through the Personnel Information Exchange and request any dates of service in Vietnam, and if necessary, obtain the Veteran's service personnel records.  Any response must be documented in the record.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, if warranted, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology the Veteran's hypertension.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  All medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include as due tactical herbicide exposure.

In providing the above opinion regarding hypertension, the VA examiner should consider any medical literature the examiner deems relevant, including but not limited to, the National Academy of Science's Institute of Medicine's "Veterans and Agent Orange:  Update 2014" which concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed. 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


